                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Christopher Moehrl, et al.
                                                Plaintiff,
v.                                                           Case No.: 1:19−cv−01610
                                                             Honorable Andrea R. Wood
The National Association of Realtors, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 2, 2020:


         MINUTE entry before the Honorable Andrea R. Wood: Telephonic status hearing
held on 10/2/2020. By 10/26/2020 the parties shall file an updated joint status report
setting forth (1) a proposed case schedule for the completion of discovery, class
certification, and dispositive motions, and (2) any other matters the parties would like to
discuss at the next status hearing. Telephonic status hearing set for 11/2/2020 at 1:30 PM.
To ensure public access to court proceedings, members of the public and media may call
in to listen to telephonic hearings. The call−in number is (888) 557−8511 and the access
code is 3547847. Counsel of record will receive an email 30 minutes prior to the start of
the telephonic hearing with instructions to join the call. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court−issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
